                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No. 16-cv-02611-RBJ

PATRICK HOGAN, Individually and on Behalf
All Others Similarly Situated,

                Plaintiffs,

v.

PILGRIM’S PRIDE CORPORATION,
WILLIAM W. LOVETTE, individually, and
FABIO SANDRI, individually,

                Defendants.


      UNOPPOSED MOTION FOR EXTENSION OF TIME FOR DEFENDANTS TO
         RESPOND TO SECOND AMENDED CLASS ACTION COMPLAINT


         Defendants Pilgrim’s Pride Corporation, William W. Lovette, and Fabio Sandri

(“Defendants”), respectfully submit this unopposed Motion requesting an extension of time to

respond to the Second Amended Class Action Complaint (ECF No. 47) until such time that this

Court has considered the parties’ letters regarding Defendants’ anticipated motion to dismiss.

                              CERTIFICATE OF CONFERRAL

         Pursuant to D.C.Colo.LCivR 7.1, counsel for Defendants conferred with counsel for Lead

Plaintiff on the substance of this Motion, and is authorized to state that this Motion is unopposed.




111551584.1
                                            MOTION

         1.     On June 8, 2020, Lead Plaintiff filed his Second Amended Class Action

Complaint (the “Second Amended Complaint”). ECF No. 47. Pursuant to Fed R. Civ. P.

15(a)(3), Defendants’ deadline to respond to the Second Amended Complaint is June 22, 2020.

         2.     On June 17, 2020, after the parties contacted the Court seeking guidance, the Court

issued a Minute Order stating that the Court would apply its Practice Standards regarding

dispositive motions as though this case were filed after December 1, 2019, and directed the parties

to abide by the conferral and letter process set forth in the Practice Standards. ECF No. 49.

         3.     Following the June 17 Minute Order, counsel for the parties agreed to meet and

confer on June 22, 2020. During that call, counsel for the parties addressed the substance of

Defendants’ anticipated motion to dismiss the Second Amended Complaint and Lead Plaintiff’s

anticipated response. Despite the good faith efforts of counsel on both sides, the parties were

unable to come to an agreement regarding the issues that Defendants intend to raise in their

motion to dismiss.

         4.     In accordance with the Court’s Practice Standards, Defendants plan to submit a

letter setting forth the basis for Defendants’ anticipated motion to dismiss. Counsel for Lead

Plaintiff has advised that they plan to file a letter in response.

         5.     While the Court’s Practice Standards stay the Defendants’ deadline to respond to

the Second Amended Complaint pending consideration of the letter, Defendants need additional

time beyond the original deadline to respond to the Second Amended Complaint to file their

letter with the Court. Specifically, given the timing of Judge Jackson’s Minute Order on June 17

and that June 22, 2020 was the first available date for all counsel to participate in the meet and


                                               2
111551584.1
confer, Defendants need additional time to prepare the letter and to ensure it adequately

addresses the matters covered in the meet and confer.

         6.    Accordingly, Defendants respectfully request a four-day extension of time,

through and including June 26, 2020, to file their letter with the Court concerning their

anticipated motion to dismiss, or to otherwise respond to the Second Amended Complaint as

permitted under the Federal Rules and the Court’s Practice Standards.

         Dated: June 22, 2020

                                              s/ Alex C. Myers
                                              Alex C. Myers
                                              Caitlin C. McHugh
                                              LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                              1200 17th Street, Suite 3000
                                              Denver, CO 80202
                                               (303) 628-9502
                                              amyers@lrrc.com
                                              cmchugh@lrrc.com

                                              Caroline H. Zalka
                                              WEIL, GOTSHAL & MANGES LLP
                                              767 Fifth Avenue
                                              New York, NY 10153
                                               (212) 310-8000
                                              Caroline.Zalka@weil.com

                                              Attorneys for Defendants Pilgrim’s Pride
                                              Corporation, William W. Lovette, and Fabio Sandri




                                             3
111551584.1
